DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/9/2021, regarding the 35 USC 103 rejections of Claim 1 (Pages 7-9) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn.  See Reasons for Allowance discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Brush  on September 1, 2021.

The application has been amended as follows: 
Replace “a biodegradable varnish”, Claim 1 Line 5 , with:
 -- a biodegradable and home compostable varnish --   .

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a method as claimed in independent Claim 1 having all limitations as claimed, particularly comprising deposition – through a water solution coating spreading technique - of a biodegradable and home compostable varnish of dry extract of 8-16 grams per m2 on a paperboard face intended to result in an interior side of a cup.
Since the prior art (e.g. Mannlein, Fowells, etc.) teaches methods that lack said features, the prior art does not anticipate the claimed subject matter.  For illustration purposes, Fig 1 of the examined disclosure shows the sequence of steps as recited, which is different than the methods and steps taught by the prior art of record, in particular the specific dry extract quantity deposited by the varnish, expressed as a range of areal densities. Refer to Applicant’s Remarks filed 7/9/21, pages 8-9, discussing the specificity and criticality of said range – copied below for convenience. The arguments provided (excerpt copied below) are understood to persuasively address criticality of the 8-16 gram / m2 range, representing an unexpected balance (i.e. a “sweet spot”) between mutually conflicting criteria like (A) hydrophobicity, (B) heat-sealing, (C) compostability and (D) compatibility with a food content.


    PNG
    media_image1.png
    779
    654
    media_image1.png
    Greyscale

Figure 1. Applicant’s Remarks (pages 8-9 of the 7/9/2021 filing) regarding criticality of the 8-16 gram / m2 range

Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Claims 2-10 are allowable as depending from independent Claim 1, which has allowable subject matter, as detailed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder: Note that previously withdrawn Claim 6 (see Restriction Requirement dated 07/21/2020) is presently rejoined, and subsequently allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731